NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 19 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MARGARET VERREES, M.D.,                         No. 18-16215

                Plaintiff-Appellant,            D.C. No. 1:16-cv-01392-LJO-SKO

 v.
                                                MEMORANDUM*
JAMES DAVIS, M.D.; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Eastern District of California
                   Lawrence J. O’Neill, District Judge, Presiding

                             Submitted July 15, 2019**

Before:      SCHROEDER, SILVERMAN, and CLIFTON, Circuit Judges.

      Margaret Verrees, M.D. appeals pro se from the district court’s judgment

dismissing her action alleging federal and state law claims. We have jurisdiction

under 28 U.S.C. § 1291. We review for an abuse of discretion a dismissal for

failure to comply with Federal Rule of Civil Procedure 8. McHenry v. Renne, 84



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 1172, 1177 (9th Cir. 1996). We affirm.

      The district court did not abuse its discretion by dismissing Verrees’s action

because the second amended complaint failed to comply with Rule 8 despite

multiple warnings and instructions to Verrees regarding the federal pleading

requirements. See Fed. R. Civ. P. 8(a); McHenry, 84 F.3d at 1177 (affirming

dismissal of complaint that was “argumentative, prolix, replete with redundancy,

and largely irrelevant”).

      To the extent Verrees contends that the district court should have granted

further leave to amend, the district court did not abuse its discretion by denying

leave to amend because amendment would be futile. See Chappel v. Lab. Corp. of

Am., 232 F.3d 719, 725-26 (9th Cir. 2000) (setting forth standard of review and

explaining that “[a] district court acts within its discretion to deny leave to amend

when amendment would be futile”).

      AFFIRMED.




                                          2                                    18-16215